Citation Nr: 1724785	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-00 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of additional attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1965.  The Veteran died in September 2011.  The appellant in this case is the Veteran's former attorney representative, S.K. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2010 attorney fee decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded this matter in August 2013.  The appellant thereafter requested a Board hearing, then cancelled his request, then reinstated that request.  In February 2015, the appellant again withdrew his Board hearing request and has not since renewed the request. 

The Board denied this appeal in a July 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in September 2016 granting an August 2016 Joint Motion for Remand (JMR) filed by the appellant and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.  


FINDINGS OF FACT

1.  In October 2005, the Veteran signed a contingent fee agreement with the appellant, S.K.  That agreement specified a fee equal to 20 percent of the total of any past-due benefits awarded based upon the Veteran's pending claim.

2.  In a May 2009 rating decision, the RO granted service connection for bipolar disorder, assigned a 30 percent disability rate, and an effective date of October 6, 2001.

3.  In July 2009, the appellant filed a notice of disagreement with the effective date and the disability rating assigned, but he included only a minimal, conclusory statement explaining why he believed a higher rating was warranted.  

4.  In October 2009, the Veteran revoked the appellant's representation and assigned his power of attorney to a state Veterans Service Organization (VSO). 

5.  In August 2010, the RO issued a rating decision awarding a 70 percent rating for bipolar disorder effective from September 9, 2009, and the RO also awarded an effective date of October 6, 2000, for the award of service connection for bipolar disorder.  

6.  The RO found that the appellant was entitled to an attorney fee of $713.20 (less an assessment fee of $35.66) as a result of the August 2010 rating decision.  

7.  The award of an additional $170.40 in attorney fees is reasonable in light of the minimal and brief nature of the appellant's July 2009 NOD, which indicates that the appellant spent little time on it, where the issue was not at a complex stage, required little skill or competence to complete, could not have taken much time to complete, and did not result in a higher level of review.  


CONCLUSION OF LAW

The requirements for payment of additional attorney fees in the amount of $170.40, but no more, have been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the August 2016 JMR, the parties agreed that the Board did not provide an adequate statement of reasons or bases in its prior decision explaining why it found certain "facts to be important" in the context of the factors for consideration in determining whether fees are reasonable pursuant to 38 C.F.R. § 20.609(e).  The parties concluded that the Board did not offer any meaningful analysis of how the facts found related to the relevant factors.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and, especially, those raised in the JMR.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

The regulations regarding attorney-fee agreements were amended in May 2008; the amended regulations, however, are not applicable to the matter on appeal, as the fee agreement at issue was signed in October 2005.  See 73 Fed. Reg. 29852, 29866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior provisions in existence at the time of the fee agreement are addressed within this decision.  See 38 C.F.R. § 20.609 (2007).

In the veterans benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c)(1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f).

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g).

The fee agreement may require that payment of fees will be from an award of past-due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past-due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. § 5904(d)(2)(A); 38 C.F.R. § 20.609(h)(1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2)(B); 38 C.F.R. § 20.609(h)(2).

Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e).

Where there is an agreement that fees will be paid out of past-due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded.  38 U.S.C.A. § 5904(d)(1).  Fees which total no more than 20 percent of any past-due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 20.609(f).  

Where, however, an attorney is dismissed prior to successful completion of the Veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  Scates, 282 F.3d at 1366.  Instead, the attorney is entitled to a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.  Scates, 282 F.3d at 1366.  Factors which may be relevant in such a determination include: the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit (Latin for "what is deserved"); whether the attorney can seek recovery from the Veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  Scates, 282 F.3d at 1368-69.  Thus, when determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Nicholson, 21 Vet. App. 184, 189-90 (2007) (Lippman I).  See also Lippman v. Shinseki, 23 Vet. App. 243, 253 (2009) (Lippman II) (holding that the Scates factors also apply to situations where "an attorney is discharged after the initial decision on a claim but prior to the appeal of that decision"). 
B.  Discussion
 
(1)  Undisputed Facts

As recounted in the Board's August 2013 remand, the basic facts in this case are not in dispute.  In October 2000, the Veteran through his Congressman, petitioned to reopen a claim for a nervous disorder to include bipolar disorder and PTSD. In a May 2002 rating action the RO denied service connection for PTSD and determined that he had not submitted new and material evidence to reopen a claim for bipolar disorder. 

In a May 2005 decision, the Board determined that the claim concerning bipolar disorder was a new claim. However, denied service connection for both bipolar disorder and PTSD.

In October 2005, the Veteran and his attorney entered into a contingent fee contract for the purpose of appealing the Board's decision to the Court.  The Veteran and his attorney both signed the attorney fee contract, which satisfied the basic statutory and regulatory requirements set forth in 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(c).  Specifically, a final decision had been promulgated by the Board with respect to the issue involved, and the attorney was retained not later than one year following the date of the Board's decision.  That agreement also provided that a fee equal to 20 percent of the total amount of any past-due benefits were to be withheld by the VA and paid directly to the attorney. 

In August 2006, the Veteran appealed the Board's May 2005 denial of service connection for PTSD and bipolar disorder to the Court.  By order dated in August 15, 2006, the Court remanded for compliance with the instructions in the August 2006 joint motion.  In compliance with the August 15, 2006 order, the Board remanded the case for further development in November 2006.

In May 2009, the RO granted service connection for bipolar disorder, assigning a 30 percent rating, effective October 6, 2001. 

In June 2009, the attorney, S.K., was notified that $2,944.09 (20 percent of past-due benefits) was withheld from the May 2009 rating action according to 38 C.F.R. § 14.636. 

In July 2009, the attorney filed a notice of disagreement (NOD) with the both the assignment of a 30 percent evaluation and the effective date of service connection that was assigned for bipolar disorder.  He also claimed entitlement to a TDIU. 

In August 2009, VA released $2,944.09 (minus $100.00 for assessment fees) to the attorney, S.K. 

On October 5, 2009, the RO denied entitlement to a TDIU. 

On October 30, 2009, the RO received a VA form 21-22 appointing the Texas Veterans Commission (TVC), as his new VSO representative. 

In January 2010, the RO received a fax from S.K., disagreeing with the October 2009 denial of the TDIU and he also requested that the RO schedule a personal hearing. In a second letter that month, the attorney requested a Decision Review Officer (DRO) review of the October 2009 RO decision and again requested a personal hearing. 

In April 2010, the Veteran was notified that the VA accepted his VA Form 21-22 appointing the TVC as his representative.  He was also notified that despite his new representation, his former attorney may still be paid fees due to retroactive benefits. 

In August 2010, the RO granted a 70 percent rating effective from September 9, 2009. The RO also granted an earlier effective date of October 6, 2000, instead of October 2001. 

In September 2010, S.K. and the Veteran were notified that $2,078.76 (20 percent of past-due benefits) was withheld from the August 2010 rating action according to 38 C.F.R. § 14.636.  A one hundred dollar assessment fee was withheld from the fee, bringing the total to $1,978.76. 

Later that month, the Veteran contacted the RO and noted that the appellant had been paid fees after the August 2009 rating action.  He also noted that the attorney was not appointed to continue the appeal. 

On October 27, 2010, S.K. and the Veteran were notified that the RO had determined that the attorney was only entitled to the fees for the original date of grant of service connection for bipolar disorder. The RO determined the attorney was only entitled to fees from October 6, 2000 through October 31, 2001. The amount was determined to be $713.20. An assessment fee of $35.66 was withheld, resulting in a net payment of $677.54. 

In response, in November 2010, the former attorney (now appellant) disagreed with this finding stating that he was due the full amount that was withheld, irrespective of the date that he withdrew from the case. 

(2) Discussion 

In a December 2016 brief, the appellant argued that he is entitled to a total of $2,078.78, in attorney fees.  In support, he first argued that the Board's prior analysis was contradictory to the extent the Board found that he performed a limited amount of work while also finding that the claim would not likely have been granted but for the appellant's work.  The Board disagrees that this finding is contradictory.  As the Board previously highlighted, the date of the increase of the Veteran's rating was after a July 2009 NOD filed by the appellant, and was based on the results of a September 2009 VA examination.  The Board further explained that the July 2009 NOD submitted by the appellant also included a TDIU claim, and it was that claim that led to the Veteran's VA examination, which ultimately led to his increased rating.  Thus, the Board found, had the appellant not included this issue, the Veteran may not have been granted any additional benefits.

It was, and remains, the Board's finding that the Veteran's claim might not have been granted but for the limited amount of work done by the appellant.  However, it is also possible that the increased rating might also have been granted anyways as the Veteran himself filed an NOD in October 2009, which disagreed with the rating assigned and raised the TDIU issue ("I am not able to work. . .").  Chronologically, his October 2009 NOD was received after the September 2009 VA examination and a consequent October 2009 rating decision denying the representative's earlier TDIU claim.  However, the Veteran's October 2009 NOD reflected his disagreement with the same August 2009 rating decision denying an increased disability rating for bipolar disorder.  

The Veteran's October 2009 NOD was not filed by the appellant, and it provides no indication that he was simply taking from and reiterating the appellant's July 2009 NOD.  To the contrary, he filed the NOD himself, did not indicate an understanding that his representative had already filed an NOD, and he submitted a new 21-22 appointing a VSO to represent him in the matter.  By filing the NOD, the RO would have had to act on it and address the increased rating issue in an SOC notwithstanding the appellant's earlier NOD.  See 38 C.F.R. § 3.103(f).  

It is also possible that the increased rating claim might not have continued on to the eventual grant of 70 percent when considering an August 2009 Report of Contact.  It shows that the RO called the appellant and asked whether a grant of 30 percent effective October 6, 2001, would satisfy the appeal, and the appellant responded that it would.  Thus, it can be concluded that the appellant's July 2009 NOD initiated the appeal which eventually led to the award of an increased rating and earlier effective date in August 2010.  However, it must also be concluded that the appellant contradicted the NOD during the August 2009 RO telephone call by limiting the appeal to a benefit much lower than that eventually awarded in the August 2010 rating decision.  Hence, the fact that the Veteran himself was prosecuting the appeal on his own behalf as of October 2009 takes on even more significance as it indicates that the results the appellant achieved, including the amount of any benefits recovered, might have been much lower but for the Veteran's NOD.  See 38 C.F.R. § 20.609(e)(5).

The appellant also argued that the Board should give sole credit to him for the benefits awarded as the Veteran's subsequent representative did no work other than to fill out papers.  In other words, the attorney argues, he should be entitled to the attorney fee simply because no other representative contributed to the award.  This line of reasoning is similar to that rejected by the Court in Lippman II, 23 Vet. App. at 253.  

The appellant also argued that he hired an expert witness to prepare a report, which led to the eventual rating decision awarding the increase.  The appellant's argument omits certain facts highlighted in the Board's prior decision.  As the Board previously found, the increased rating was awarded based solely on the results of a September 2009 VA examination and not the expert witness's report.  The expert witness's report did not contribute to the RO's decision to award an increase.  As previously recognized by the Board, the appellant's contribution to the eventual award was limited to the filing of the NOD to the extent it included a TDIU claim and thereby triggered the VA examination.  Thus, the appellant's efforts leading to the award of service connection did not go on to contribute to the award of an increased initial disability rating.  See Scates, 282 F.3d at 1366; see also Lippman II, 23 Vet. App. at 253-54.  

This service (filing the NOD) was of a routine nature, and the NOD itself included only the minimum information needed to initiate an appeal.  In fact, it was quite brief and conclusory.  After stating that a higher rating should be awarded, the appellant identified the symptoms shown in an earlier VA examination.  The appellant's argument was limited to the conclusory statement that "all symptoms [shown] warrant a higher than 30 percent evaluation."  He did not mention the rating schedule or otherwise explain why those symptoms met the criteria for a higher rating.  

The case was not complex at that point, and the level of skill and competence needed to file such a brief and straight-forward NOD was not great.  Moreover, based on the minimal and conclusory nature of the NOD, it would appear that the appellant spent very little time preparing it.  The Board must make this assumption based on the four corners of the NOD, as the appellant, even to this date, has never provided specific information detailing the amount of time spent on the case.  The level of review to which the claim was taken rested at the next rating decision and a corresponding SOC.  Moreover, as explained, the Veteran began prosecuting the appeal on his own behalf in October 2009, when he filed an NOD and revoked the appellant's power of attorney.  Thus, at best, it can be said that the contribution of both representatives was limited to "fill[ing] out papers."  Therefore, the appellant's NOD contributed to the result achieved, but only indirectly by prompting the RO to take further action.  On this basis, the factors outlined in § 20.609(e) tend to weigh against the reasonableness of the fee.  

Accordingly, the Board again finds that additional attorney fees are warranted based on the limited amount of work performed by the appellant and the date from when the Veteran appointed the new state VSO as representative.  This is 20 percent of the difference in the Veteran's award in September 2009 and October 2009, terminating the month that the Veteran sought alternative representation.  Because the Veteran was granted an increased rating effective September 9, 2009, and because such benefits are not effective until the first day of the first month following the rating, this effectively means that the appellant is entitled to 20 percent of the difference between the Veteran's old rate and his new rate for the month of October 2009.  As the Board previously explained, a notice letter accompanying the May 2009 grant of service connection for bipolar disorder at the 30 percent rate reflects that the Veteran was awarded $376.00 per month.  Notice accompanying the August 2010 grant of an increased rating for bipolar disorder reflects that the Veteran was to receive $1,228.00 per month.  The difference between those rates is $852.00.  Twenty percent of that difference is $170.40.  Thus, the appellant is entitled to additional fees of that amount. 

Next, the parties to the August 2016 JMR found that Board's last decision was unclear as to whether it considered whether the appellant is entitled to additional attorney fees stemming from the August 2, 2010 rating decision's award of both an increased rating and earlier effective date.  The parties agreed that the Board, upon remand, should explain whether the appellant is entitled to additional attorney fees and, if so, what the appropriate fee would be based on the Veteran's award reflected in the August 2010 rating decision with respect to the award of an earlier effective date.  

The Board's prior decision explained why the appellant was entitled to additional attorney fees stemming from the increased rating awarded in August 2, 2010 rating decision.  The Board concluded that "the appellant is entitled to 20 percent of the difference in the Veteran's award in September 2009 and October 2009, terminating the month that the Veteran sought alternative representation."  This means that the award made in September 2009 was based on the increased rating.  An award based on the earlier effective date was not addressed because the RO had already found that the appellant was entitled to 20 percent of the amount awarded from assignment of the earlier effective date.  This amount was $713.20, representing the award of an earlier effective date from October 6, 2000, through October 31, 2001.  An assessment fee of $35.66 was withheld, resulting in a net payment of $677.54.   

An additional amount is not warranted based on the award of an earlier effective date as this was the maximum grant of attorney fees.  As the RO explained in a September 2009 decision, the $713.20 amount represented the 20 percent fee resulting from the payment of service-connected disability benefits effective from November 1, 2000, to October 31, 2001.  Because the effective date was assigned from October 6, 2000, the November 1, 2000 date is the earlier date from which payments could be made.  38 C.F.R. § 3.31.  Hence, the RO calculated the award beginning from November 1, 2000.  According to an October 2010 Financial Actions worksheet, the $713.20 amount was calculated based on a total past-due amount of $3,566.00, which represented the amount due the Veteran for the period from November 1, 2001, to October 31, 2001.  Twenty percent of that amount was $713.20.  Thus, the maximum amount has already been awarded for the earlier effective issue awarded in the August 2010 rating decision.  This is the reason the Board did not expressly address that issue in its prior decision, because it was not at issue.  

In the December 2016 brief, the appellant further argued that the Board's decision was unclear as to whether the additional amount awarded, $170.84, was intended to be in addition to the undisputed amount of $2,944.09, or the $713.20.  The Board observes that, at this point, the difference is immaterial.  The Board's intention was to award the $170.84 in addition to the $713.20, but the end result is that the appellant is to be awarded only an additional amount of $170.84, beyond what has already been awarded.  (He made clear in the brief that he has already been paid the $170.84 awarded by the Board.)  

The appellant went on to state that he was never actually paid the $713.20 resulting from the earlier effective date awarded in the August 2010 rating decision.  In the December 2016 brief, he wrote that the RO "has never paid the $713.20 that it held was due attorney."  The instant decision is limited to considering the reasonableness of the attorney fee.  Whether any amount(s) has already been disbursed (or not) is an administrative matter outside the scope of this appeal.  Thus, no further action can be taken as to the appellant's statement that he has never been paid the $713.20.  

So, in sum, the appellant is entitled overall to the already paid $2,944.09, plus the apparently not yet paid $713.20, plus the already paid but awarded again $170.40.  Essentially, that leaves $1196.16 ($2,078.76, minus $713.20, minus $170.40) of sought but denied attorney fees.

For these reasons, the Board finds that the appellant is entitled to additional attorney fees in the amount of $170.40, but no more.  As he has been paid this amount, the below order amounts to a pro forma award.  The appeal to this extent is granted.  


ORDER

Additional attorney fees of $170.40, but no more, from past-due benefits are granted. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


